GILBERT, Circuit Judge.
The appellant, a Japanese alien, was ordered deported from the United States by the immigration authorities at Honolulu, Plawaii, on the ground that she was fo'und receiving, sharing in, and deriving benefit from the earnings of a prostitute or prostitutes, and that she had been found connected with the management 'of a house.of prostitution. On appeal to the Department of Commerce and Labor, the order of deportation was affirmed.
At the time when the deportation proceedings were begun against her, the appellant was under arrest and was about to be tried in the district court of Honolulu under the laws of Hawaii on the charge that she was keeping and maintaining a house of ill fame used or resorted to for the purpose of prostitution. Those proceedings were dismissed, and on the same day the immigration authorities proceeded against her ■for deportation. She filed a petition for a writ of habeas corpus in the United States District Court for Hawaii, on which an order was issued to show cause, and on the hearing on the return to the writ it *733was ordered that the writ be denied and that the petition be dismissed. From that order the appeal is taken.
[ 1 ] It is contended that by the dismissal of the proceedings in the territorial court the appellant was deprived of her constitutional right to a trial by jury. We agree with the court below that the dismissal of those proceedings was not necessary to give the immigration officials the right to proceed against the appellant as they did, and that an acquittal of the appellant by a jury, if she had been thus tried and acquitted, would have been no obstacle to the deportation proceeding. Lewis v. Frick, 233 U. S. 291, 34 Sup. Ct. 488, 58 L. Ed. 967.
[2] The second contention is that the appellant was not subject to deportation under the statute, since she was a resident of Hawaii before the treaty of annexation, and did not “enter” the United States within the purview of the statute. That contention was made in United States v. Kimi Yamamoto, 240 Fed. 390, 153 C. C. A. 316, and United States v. Sui Joy, 240 Fed. 392, 153 C. C. A. 318, and adversely decided by this court.
The judgment is affirmed.